DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Examiner acknowledges receipt of the lengthy information disclosure statement filed on 03/03/2021. There is no requirement that applicants explain the materiality of English language references, however the cloaking of a clearly relevant reference in a long list of references may not comply with applicants'  duty to disclose, see Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, aff' d 479 F. 2d. 1338.  There is no duty for the Examiner to consider these references to a greater extent than those ordinarily looked at during a regular search by the Examiner.  Accordingly, the Examiner has considered these references in the same manner as references encountered during a normal search of Office search files.
Allowable Subject Matter
Claims 1-6 and 8-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, none of the prior arts of record singularly or combination, teaches or fairly suggest the features present in the claim 1 "A product status detection system, comprising: a mobile automation apparatus having a sensor configured to capture data representing a shelf supporting products, responsive to data capture instructions received at the mobile automation apparatus; a server in communication with the mobile automation apparatus via a network, and having an imaging controller , the nodes of the tree data structure including at least one of product indicator data objects and label data objects.".
Prior arts of record fail to disclose “A product status detection system, comprising: a mobile automation apparatus having a sensor configured to capture data representing a shelf supporting products, responsive to data capture instructions received at the mobile automation apparatus; a server in communication with the mobile automation apparatus via a network, and having an imaging controller including: a , the nodes of the tree data structure including at least one of product indicator data objects and label data objects.”.  However upon consideration of the amended claims and the applicant's arguments, there is no reasoning to combine the applied references to arrive in the context of the claim invention.
Claims 2-6 and 8-17 depend on and further limit of independent claim 1, therefore claims 2-6 and 8-17 are considered allowable for the same reason.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG D TRAN whose telephone number is (408)918-7546.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:30 pm (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on 571-272-3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/THANG D TRAN/Examiner, Art Unit 2683         

/KERRI L MCNALLY/Primary Examiner, Art Unit 2683